Citation Nr: 0618326	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-20 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1978, and from May 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen his claim for service 
connection for bilateral hearing loss and denied his claims 
for service connection for depression, to include as 
secondary to personality disorder, for Meniere's disease, and 
for hepatitis C.  In April 2006, the veteran testified before 
the Board at a hearing that was held at the RO.  

Service connection for an acquired psychiatric disorder was 
previously denied in a December 1984 RO decision.  The claim 
presently on appeal is framed as entitlement to service 
connection for depression as secondary to the service-
connected disability of a personality disorder.  However, the 
Board finds that the prior adjudication was of the same 
claim, however styled.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).  Thus, although the RO has adjudicated the issue 
of entitlement to service connection for depression on the 
merits, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

Lastly, at his April 2006 hearing, the veteran appears to 
have raised a new claim of entitlement to service connection 
for tinnitus.  The Board refers this matter to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is necessary prior to further 
disposition of the claims.

The veteran's claims for service connection for bilateral 
hearing loss and an acquired psychiatric disorder were 
previously denied in a December 1984 rating decision.  The 
recent decision in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  Kent v. Nicholson, No. 04-181 2006, __ Vet. 
App. __, 2006 U.S. Vet. App. Claims LEXIS 151 (U.S. Vet. App. 
Mar. 31, 2006).  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Id.  In 
this case, the veteran has not yet been notified as to the 
specific evidence necessary to reopen his claims for service 
connection.  On remand, the veteran should be so notified.

Additionally, it appears additional VA records pertaining to 
the veteran's application to reopen his claim for service 
connection for an acquired psychiatric disorder and for his 
claims for service connection for Meniere's disease and 
hepatitis C are outstanding.  In a November 2002 
communication, the veteran stated that he had received VA 
treatment for psychiatric problems at the VA Outpatient 
Center (VAOPC) in Reddington, California from 1992 to 1993, 
treatment at the Daytona, Florida VAOPC from 1998 to 1999 for 
hepatitis C and depression, and treatment for Meniere's 
disease and hepatitis C at the Gainesville, Florida VAOPC, 
from 1999 to 2002.  Treatment records from the Gainesville 
VAOPC dated from January 2001 to September 2002 have been 
associated with the claims file.  However, it does not appear 
that records dated prior to 2001 have been requested from 
that facility.  Likewise, it does not appear that records 
have been requested from either the Reddington, California, 
or Daytona, Florida facilities.  Because these treatment 
records may be useful in deciding the veteran's claims, these 
records are relevant and should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, at his April 2006 hearing, the veteran stated that 
he had last undergone audiological evaluation in 2003 in 
"Fort Owens in Florida."  Because VA is on notice that 
there are additional records that may be applicable to the 
veteran's claim, these records should be obtained.  If 
possible, the veteran himself is asked to obtain these 
records and submit them to the VA in order to expedite the 
process.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information 
necessary to reopen the claims, (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., 
evidence of aggravation of hearing loss 
in his left ear, evidence of hearing 
loss in his right ear, and an opinion 
relating any acquired psychiatric 
disorder to his period of active 
service).  

2.  Please attempt to obtain the 
veteran's medical records from the VA 
outpatient facilities in Reddington, 
California dated from 1992 to 1993, 
Daytona, Florida dated from 1998 to 
1999, and from the Gainesville, Florida 
VAOPC, dated from 1999 to 2002.  If 
these records are no longer on file at 
the above-listed facilities, a request 
should be made for the same from the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

3.  Ask the veteran to identify the 
location at which he last underwent 
audiological evaluation ("in Fort Owens 
in Florida").  After the veteran has 
authorized the release of those 
records, please attempt to obtain them.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


